Citation Nr: 1311361	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  09-03 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).

2.  Entitlement to an increased initial rating for service connected degenerative joint disease of the right shoulder, evaluated as 40 percent disabling.

3. Entitlement to an increased initial rating for service connected degenerative joint disease of the right wrist, evaluated as 10 percent disabling.



WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which continued the 10 percent disability rating for the Veteran's service connected residuals of left knee arthrotomy, medial meniscectomy.

The Veteran testified at a Central Office hearing before a Veterans Law Judge in April 2010 on the underlying disability rating issue.  A transcript of the hearing is associated with the claims file.

In a September 2010 decision, the Board awarded a separate 10 percent evaluation for degenerative joint disease on the knee, but denied otherwise an increased evaluation for status post left knee arthrotomy, medial meniscectomy.  The Veteran appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  In a February 2012 Memorandum Decision, the Court remanded the issue of entitlement to TDIU and affirmed the remainder of the September 2010 Board decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran).

The Judge that presided over the April 2010 hearing and rendered the September 2010 decision is no longer employed by the Board.  VA regulations require that the Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

The Veteran was notified of his options in an October 2012 letter and requested a new hearing. As a result, he testified at a Central Office hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of the hearing is associated with the claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  This virtual file contains additional records including the February 2013 hearing transcript.

The Veteran did not appeal the Court's decision to the Federal Circuit Court, and hence February 2012 memorandum decision in which the Court affirmed the Board's September 2, 2009 decision with regard to the status post left knee arthrotomy rating, became final in April 2012, 60 days after entry of the adverse appellate decision.  38 U.S.C.A. §§ 7291 and 7292; CTAF Rule 4.  Thus, the Board's September 2, 2009 decision was subsumed by the February 2012 Memorandum Decision in which the Court affirmed the Board's September 2010 decision with regard to the issue of an increased disability rating for the Veteran's left knee disability, and the Court's decision is not subject to revision by the Board.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 1400(b); Herndon v. Principi, 311 F.3d 1121, 1125 (Fed. Cir. 2002).  The Board does not have the authority to revisit and modify Court decisions.  See 38 C.F.R. § 20.101.  Despite this, VA sought a new examination in March 2012 and the Board took testimony regarding the current severity of this disability at the February 2013 hearing.  While the Court decision is final, a new claim for an increased disability evaluation may still be entertained.  Therefore, issue of entitlement to an increased rating for left knee disability is referred to the AOJ for appropriate action.  

In March 2012 rating decision, the RO granted service connection for degenerative joint disease of the right shoulder and right wrist.  The Board finds that a statement from the Veteran received in June 2012 constitutes a timely notice of disagreement with the disability evaluations assigned for both disabilities.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issues must be remanded.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted by the Court, the issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) was raised by the Veteran in conjunction with his claim for a higher rating for status post left knee arthrotomy and is now before the Board.  See Rice, 22 Vet. App. 447.

According to his VA Form 21-8940, the Veteran was last employed in November 2005.  Unfortunately, this form is incomplete as it does not contain information regarding this employment or any other employment within five years of that date.  As such, the Veteran should be requested to resubmit a completed VA Form 21-8940.

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or from a single accident are considered one disability.  Id.  In addition, disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, are considered one disability under this section.  Id.  In this case, the Veteran's service connected disabilities include disabilities of both knees and disabilities of the right shoulder and wrist, which have been associated with his service connected right knee disability.  Thus, the Veteran's total combined disability rating of 60 percent for these disabilities is sufficient to satisfy the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a).

The Veteran has claimed that his service connected disabilities, specifically his left knee disability, has rendered him unemployable since December 2005.  The existing medical evidence notes that the Veteran's disabilities have adversely affected his ability to work as a truck driver, but do not specifically address the boarder question of employability.  As such, an opinion on his employability is necessary.

Finally, as noted in the introduction, the Veteran filed a timely notice of disagreement in response to the March 2012 rating decision that established service connection for degenerative joint disease of the right shoulder and wrist.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238   (1999). Consequently, the issues must be remanded.

Accordingly, the case is REMANDED for the following action:

	
1.  The AMC/RO should take appropriate action, including issuance of a statement of the case, on the issues of entitlement to increased initial evaluations for service connected degenerative joint disease of the right shoulder and wrist. The Veteran should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination. 

2.  Request a VA examiner to review the claims file and opine whether it is at least as likely as not that the Veteran's service connected disabilities (degenerative joint disease right shoulder; residuals of left knee arthrotomy, medial meniscectomy; degenerative joint disease of the left knee; right knee strain with degenerative changes; and degenerative joint disease right wrist), irrespective of any nonservice-connected disabilities, prevented him from securing and following a substantially gainful occupation.

If so, the examiner is asked to provide the approximate date on which the Veteran became unable to secure and follow a substantially gainful occupation due to his service connected disabilities.

2.  After the above development is completed, readjudicate the TDIU claim on appeal.  If the benefit sought is denied, provide the Veteran a supplemental statement of the case, with an appropriate period for response, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



